  Case 18-15932         Doc 33     Filed 12/13/18 Entered 12/13/18 10:11:07              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-15932
         ANTUANETT LAMBART

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/02/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/13/2018.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-15932        Doc 33       Filed 12/13/18 Entered 12/13/18 10:11:07                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                   $300.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $300.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $0.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                       $14.70
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $14.70

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal        Int.
Name                                 Class   Scheduled      Asserted      Allowed         Paid           Paid
AMERICAN FIRST FINANCE           Unsecured      2,081.00       2,081.00      2,081.00           0.00         0.00
AMERICASH LOANS LLC              Unsecured         600.00        982.88        982.88           0.00         0.00
BALLYS                           Unsecured            NA         658.00        658.00           0.00         0.00
Bank of America                  Unsecured      1,500.00            NA            NA            0.00         0.00
BARNES AUTO GROUP                Unsecured      4,997.00            NA            NA            0.00         0.00
BARNES AUTO GROUP                Secured              NA       4,997.20      4,997.20           0.00         0.00
CAPITAL ONE BANK USA             Unsecured         300.00           NA            NA            0.00         0.00
CHECK SYSTEMS                    Unsecured      2,000.00            NA            NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      7,100.00       7,378.81      7,378.81           0.00         0.00
CNAC GLENDALE HEIGHTS            Secured        5,100.00     13,055.33     13,055.33         285.30          0.00
CNAC GLENDALE HEIGHTS            Unsecured      8,053.00            NA            NA            0.00         0.00
COMMONWEALTH EDISON              Unsecured      2,000.00         408.18        408.18           0.00         0.00
Fed Loan Serv                    Unsecured      1,826.00            NA            NA            0.00         0.00
Fed Loan Serv                    Unsecured      4,000.00            NA            NA            0.00         0.00
Fed Loan Serv                    Unsecured      3,500.00            NA            NA            0.00         0.00
Fed Loan Serv                    Unsecured      2,901.00            NA            NA            0.00         0.00
Fed Loan Serv                    Unsecured      2,478.00            NA            NA            0.00         0.00
Fed Loan Serv                    Unsecured      2,000.00            NA            NA            0.00         0.00
Fed Loan Serv                    Unsecured      2,000.00            NA            NA            0.00         0.00
Fed Loan Serv                    Unsecured      1,750.00            NA            NA            0.00         0.00
Fed Loan Serv                    Unsecured      1,099.00            NA            NA            0.00         0.00
Fed Loan Serv                    Unsecured      1,022.00            NA            NA            0.00         0.00
Fed Loan Serv                    Unsecured         717.00           NA            NA            0.00         0.00
Fed Loan Serv                    Unsecured      3,038.00            NA            NA            0.00         0.00
GLOBAL PAYMENTS                  Unsecured            NA         190.00        190.00           0.00         0.00
GLOBAL PAYMENTS                  Unsecured         125.00        125.00        125.00           0.00         0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         508.00           NA            NA            0.00         0.00
LVNV FUNDING                     Unsecured            NA         185.00        185.00           0.00         0.00
Mrs Bpo Llc                      Unsecured         460.00           NA            NA            0.00         0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      3,000.00            NA            NA            0.00         0.00
RAZOR CAPITAL                    Unsecured            NA         126.58        126.58           0.00         0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-15932        Doc 33     Filed 12/13/18 Entered 12/13/18 10:11:07                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                              Class    Scheduled      Asserted      Allowed         Paid          Paid
SPRINT NEXTEL                  Unsecured            NA       3,334.43      3,334.43           0.00        0.00
TCF BANK                       Unsecured         600.00           NA            NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA       4,389.73      4,389.73           0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA       4,497.65      4,497.65           0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA       2,970.21      2,970.21           0.00        0.00
WASHINGTON MUTUAL              Unsecured      1,000.00            NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00               $0.00                  $0.00
      Mortgage Arrearage                                   $0.00               $0.00                  $0.00
      Debt Secured by Vehicle                         $13,055.33             $285.30                  $0.00
      All Other Secured                                $4,997.20               $0.00                  $0.00
TOTAL SECURED:                                        $18,052.53             $285.30                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                $0.00
       Domestic Support Ongoing                             $0.00                $0.00                $0.00
       All Other Priority                                   $0.00                $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $27,327.47                 $0.00                $0.00


Disbursements:

       Expenses of Administration                                $14.70
       Disbursements to Creditors                               $285.30

TOTAL DISBURSEMENTS :                                                                           $300.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-15932         Doc 33      Filed 12/13/18 Entered 12/13/18 10:11:07                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/13/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
